1. No Claims have been canceled.
2. No new Claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of applicant’s remarks regarding the teaching in the specification (page 7, line 21 through page 8, line 5).
	Claims 1-8 are pending in the case.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matusbara et al (EP 3228324 A1; cited in IDS filed 02/24/2020; of record) in view of by Shigeki et al (EP 2465899 A1; cited in IDS filed 02/24/2020; of record).
Matsubara teaches a method of making hypromellose acetate succinate via esterification of hydroxypropyl methylcellulose (aka hypromellose) with acetic anhydride (acetylating agent) and succinic anhydride (succinoylating agent) in the presence of acetic acid (aliphatic carboxylic acid) and sodium acetate (step 1 in claim 1; Examples 1-2 at pages 8-9). Water is added to the reaction mixture to precipitate the hypromellose acetate succinate product as a suspension (step 2 in claim 1). The precipitate is then washed with water and then dried (step 4 in claim 1). Matsubara et al does not expressly teach neutralization as in step 3 in claim 1 and the limitations of claims 2-8.
alkali metal hydroxides (basic substances) like calcium hydroxide and magnesium hydroxide (page 12, para 0075; limitations of claims 4 and 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process in view of the combined teachings of the prior art since the process steps used in the instant process are individually taught in the art.
One of ordinary skill in the art would be motivated to incorporate the neutralization step in the process of Matsubara (as step 3 in claim 1) since it is important to remove residual acidic impurities as they are  responsible for molecular weight degradation during molding and accordingly degradation in physical performance (Shigeki, page 12, para 0074). Incorporating the neutralization step as taught by Shigeki in the process of Matsubara (as step 3 in claim 1) will result in the neutralized suspension having a pH in the range claimed in instant claims 3 and 5 and will also result in the product free of acidic impurities before the final washing step. The artisan would be motivated to perform the precipitation step and neutralization step simultaneously as in claim 2 since water is used in the precipitation step and the basic substance is also used as an aqueous solution. Hence, performing both these steps simultaneously will reduce the number of steps in the process. Subsequent washing of the neutralized product will get rid of any residual base and the final product after drying will be neutral and free of impurities.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-8 over Matsubara and Shigeki arguing that:

Shigeki may suggest neutralization when sulfuric acid is used as a catalyst. However, the artisan will recognize that neutralization is necessary in any process wherein acid is present as impurity and it need not necessarily be due to the acid catalyst used. Matsubara uses sodium acetate as catalyst in the esterification step. Matubara’s process also uses acetic acid. In addition, Matsubara also teaches that removal of free acetic acid and free succinic acid (page 5, para 0037). Even though Matsubara does not expressly teach neutralization with a base, one of ordinary skill in the art will recognize that neutralization with a base is a better way to get rid of the residual acid since such a neutralization will generate the corresponding salt and water and the salt will remain dissolved in the water and cab be washed away. Since Shigeki teaches neutralization of suspension containing esterification products using a base the artisan would incorporate the neutralization step in the process of Matsubara. Motivation is also seen in the teachings of Shigeki for the same. The artisan will also know that water soluble salts of the hypromellose can be formed, and would adjust the amount of base added for neutralization so that such a salt formation is minimized.  The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.


s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al (US 4,226,981; of record) in view of Otoshi et al (US 8,101,108; of record).
Onda et al teaches a method making hypromellose acetate succinate via esterification of hydroxypropyl methylcellulose (aka hypromellose) with acetic anhydride (acetylating agent) and succinic anhydride (succinoylating agent) in the presence of acetic acid (aliphatic carboxylic acid) and sodium acetate (Example 1 at col. 6; step 1 in claim 1). After esterification, water is added to precipitate the product (step 2 in claim 1). After precipitation, the product is filtered and washed with water again (step 4 in claim 1). Onda et al does not expressly teach neutralizing the suspension with a basic substance as in step 3 in claim 1 and the limitations of claims 2-8.
Otoshi et al, drawn to a process for preparing a similar ester of cellulose (acetate propionate derivative) teaches washing the product with a basic solution of calcium hydroxide until the pH is 7 (col. 21, lines 35-39; neutralization as in step 3 in claim 1 and limitation of claims 4 and 6-8-use of alkali metal hydroxide as basic substance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process in view of the combined teachings of the prior art since the process steps used in the instant process are individually taught in the art.
One of ordinary skill in the art would be motivated to use the claimed process, especially incorporating the neutralization step taught by Otoshi et al in the process of Onda et al since Otoshi et al teaches that residual acid impurities must be removed. Presence of these residual acidic impurities in the reaction product mixture renders the drying process very hard. The presence of the acidic impurities also leads to other problems (page 2). Removing the acidic impurities via neutralizing with a base would ensure that the residual acidic impurities are completely neutralized to give a neutral product. It would be obvious to the artisan to neutralize 
Response to Applicant’s Remarks
Applicant as traversed the rejection of the claims under 35 USC 103 arguing that:
	Although the Examiner states ‘a similar ester of cellulose (acetate propionate derivative)’, the Examiner does not say what the similarity is, for example, structures or production methods. Cellulose acetate propionate does not have a carboxyl group whereas hydroxypropyl methyl cellulose phthalate has carboxybenzoyl groups. The method of producing cellulose acetate propionate differs from the instant method in that the former comprises use of sulfuric acid as a catalyst. The calcium hydroxide in Otoshi’s method is added to reduce the sulfur content due to sulfate. Onda relates to a cellulose derivative which is a mixed ester of cellulose ether with succinoyl and aliphatic groups. Hypromellose acetate succinate produced by Onda uses sodium acetate and potassium acetate as the catalyst. There is no motivation to incorporate the neutralization step of Otoshi in the sulfuric acid free process of Onda. HPMCAS is widely used in pharmaceutical applications and its method of making has to be selected from the view point of safety.
	Moreover, it is not clear whether production of CAP has the problem of inter-particle coagulation when the description of Otoshi is considered, contrary to the production of HPMCAS. The present inventors surprisingly found that the addition of a basic substance suppresses the inter-particle coagulation, thereby allowing the basic substance solution to 
	Applicant’s remarks and the ASTM D-817-96 reference have been considered but are not found to be persuasive.
	The method of Onda and Otoshi are similar in that both are drawn to making cellulose esters wherein an –O-C(=O)- ester bond is formed. The method of producing cellulose acetate propionate comprises use of sulfuric acid as a catalyst, which can result in sulfate moiety being added to the cellulose. The calcium hydroxide added also neutralizes any acidic impurity that may be present in addition to reducing the sulfur content. The production of hypromellose acetate succinate may not require sulfuric acid as a catalyst. However, the process uses acetic anhydride, succinic anhydride and acetic acid. Succinic acid and the acetic acid would still be present as impurities, which have to be removed. The use of a base like calcium hydroxide is still needed to obtain the product having a pH of 6.9 or even 7. Otoshi et al teaches that residual acid impurities must be removed since these residual acidic impurities in the reaction product mixture renders the drying process very hard. The presence of the acidic impurities also leads to other problems (page 2). Hence, there is suggestion and motivation to remove acidic impurities using a base.
The use of a base for neutralization is suggested by the prior art for removing impurities. The neutralization step and the reagent used by the prior art is also used in the instant process. Therefore, the suppression of inter-particle coagulation by penetration of the aqueous base should take place in the instant process too.
The combined teachings of the prior art do ender the instant claims obvious. The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 17/083,615 (‘615) in view of Matusbara et al (EP 3228324 A1; cited in IDS filed 02/24/2020; of record) and further in view of by Shigeki et al (EP 2465899 A1; cited in IDS filed 02/24/2020; of record) and 
Instant claim 1 is drawn to a method of making hypromellose acetate succinate via esterification with an acetylating agent and succinoylating agent, precipitation of the product by mixing with water, neutralizing the suspension of the product with a basic substance and washing the product. Dependent claims 2-8 recite limitations drawn to precipitation and neutralization steps being conducted simultaneously, pH of the neutralized solution and the use of alkali metal hydroxide as the basic substance in the neutralization step.
Co-pending claim 1 is drawn to a method of making hypromellose acetate succinate via esterification with an acetylating agent and succinoylating agent, precipitation of the product by mixing with water and washing the product and recovering it. Dependent claim 2 recites limitation drawn to the type of blade used in the reactor and dependent claim 3 recites limitation drawn to the yellowness of the product in a mixed solvent of dichloromethane, methanol and water.
The copending claims of ‘615 differ from the instant claims in that the instant claims are drawn to a method wherein a neutralization with a basic substance is a step before the washing step, whereas the process of ‘615 does not include a neutralization step.
Although the claims of ‘615 does not teach a neutralization step using a basic substance, it would have been obvious to one of ordinary skill in the art at the time of ifling the instnat invention that the scheme taught by '615 could be modified to include a neutralization step in order to arrive at the instant invention with a reasonable expectation of success in view of the secondary references, the teachings of which are set forth above. 


Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 16/521,237 (‘237) in view of Matusbara et al (EP 3228324 A1; cited in IDS filed 02/24/2020; of record) and further in view of by Shigeki et al (EP 2465899 A1; cited in IDS filed 02/24/2020; of record) and Otoshi et al (US 8,101,108; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is drawn to a method of making hypromellose acetate succinate via esterification with an acetylating agent and succinoylating agent, precipitation of the product by mixing with water, neutralizing the suspension of the product with a basic substance and washing the product. Dependent claims 2-8 recite limitations drawn to precipitation and neutralization steps being conducted simultaneously, pH of the neutralized solution and the use of alkali metal hydroxide as the basic substance in the neutralization step.
Claim 1 of ‘237 is drawn to a method of making hypromellose phthalate using the same process steps as in claim 1 of the instant process. Dependent claims 2-8 recite limitations drawn to precipitation and neutralization steps being conducted simultaneously, pH of the neutralized 
The difference between the instant claims and the claims of ‘237 is that the instant process is drawn to making hypromellose acetate succinate and the use of alkali metal hydroxide as the base for neutralization, whereas the process of ‘237 is for making hypromellose phthalate and uses alkali metal hydroxide and/or alkali metal hydrogen carbonate as the basic substance in the neutralization step.
It would have been obvious to one of ordinary skill in the art that the process of the prior art could be modified to make the instant product by just substituting the acetic anhydride and succinic anhydride with phthalic anhydride since the instant process is an esterification reaction like the process of ‘237 and any desired ester can be obtained by using the appropriate anhydride. It would also be obvious to use an alkali hydrogen carbonate as the base in the neutralization step since the artisan knows well that any base (both alkali metal hydroxide and alkali metal hydrogen carbonate) perform the same function of neutralizing any acidic impurity in the reaction mixture after esterification. The secondary references teach the use of neutralization step and its importance.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Applicants Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance until allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from 



Conclusion
Pending claims 1-8 are rejected


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623